Citation Nr: 1032580	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  95-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for glucose-6 phosphate dehydrogenase (G6PD) deficiency with 
hemolytic anemia, renal glycosuria, and Fanconi's syndrome from 
December 1969 under the provisions of 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an effective date earlier than October 16, 
1990, for the award of service connection for depression.

3.  Entitlement to an effective date earlier than July 2, 2003, 
for the award of a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1961 to February 1964 and from March 1964 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in November 2000, which 
vacated a January 1998 Board decision as to the issue of 
entitlement to a rating in excess of 30 percent for G6PD 
deficiency with hemolytic anemia, renal glycosuria, and Fanconi's 
syndrome and remanded the matter for additional development.  
This issue initially arose from rating decisions in July 1995, 
September 1996, and March 1997 by the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The case was remanded for additional development in July 2001 
with instructions including for an adjudication for TDIU if 
necessary.  

In a February 2004 rating decision the RO, in pertinent part, 
granted entitlement to service connection for depression and 
assigned a 70 percent rating effective from July 2, 2003, and 
granted TDIU effective from July 2, 2003.  In a November 2005 
rating decision the RO granted an earlier effective date for the 
award of service connection for depression with a noncompensable 
rating from October 16, 1990, to July 2, 2003.  The issues on 
appeal were remanded by the Board for additional development in 
April 2007 and the remand order was revised by the Board in 
February 2008.

The Board notes that a review of the record does not indicate the 
Veteran expressed any disagreement with the compensation levels 
assigned for the service-connected depression disability in 
either the February 2004 or November 2005 rating decisions.  In 
fact, correspondence dated in December 2005 expressed no more 
than his disagreement that an effective date for secondary 
service connection for depression was not awarded effective from 
1969.  The issues of entitlement to an increased rating or for an 
earlier effective date for the award of a 70 percent rating for 
depression from July 2, 2003, have not been developed for 
appellate review.

The issues of entitlement to service connection for 
diabetes mellitus, a kidney disorder, a bladder disorder, 
and erectile dysfunction have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.

The issue of entitlement to a disability rating in excess of 30 
percent for G6PD deficiency with hemolytic anemia, renal 
glycosuria, and Fanconi's syndrome from December 1969 under the 
provisions of 38 C.F.R. § 3.321(b)(1) and entitlement to an 
effective date earlier than July 2, 2003, for the award of TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.

2.  An effective date for the award of service connection for 
depression was assigned from October 16, 1990.

3.  There is no evidence of any earlier unadjudicated formal or 
informal claim as to this matter.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than 1990, for the 
award of service connection for depression have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by Court have been fulfilled by 
information provided to the Veteran as to his underlying service 
connection claim for depression in an February 2004 letter from 
the RO.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
the claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
also found that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to this matter was 
provided in March 2006.  The Board finds further efforts to 
obtain additional records would be futile.  The available 
evidence is sufficient for an adequate determination.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not cause 
any prejudice to the appellant.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).  

The Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, 
however, that the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 Vet. 
App. 32 (1998).

VA regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009).  
Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Based upon the evidence of record, the Board finds that an 
effective date for the award of service connection for depression 
earlier than October 16, 1990, is not warranted.  There is no 
evidence of any earlier unadjudicated formal or informal claim 
seeking service connection for depression and the Veteran's 
original application for compensation benefits in January 1970 
may not be reasonably construed as seeking service connection for 
depression.  Although in correspondence dated in March 1970 the 
Veteran reported he was in a "complete state of depression," 
there is no reasonable indication from that correspondence either 
that he wished to seek service connection for a depressive 
disorder or that he had any depression unrelated to his 
frustration with VA over his claims for hospital and education 
benefits.  Similarly, an October 1970 statement that he had 
stomach pain during periods of stress does not indicate any 
intent to seek service connection for a psychiatric disorder.

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) found that where a veteran files more than one claim 
with the RO at the same time and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run.  The proper remedy 
under such circumstances is to file a timely notice of 
disagreement as to the RO's failure to address that claim.  The 
Federal Circuit subsequently held that the "implicit denial 
rule" established in Deshotel applies where a regional office's 
decision provides a veteran with reasonable notice that his claim 
for benefits was denied.  It was noted that whether or not the 
regional office's decision was appealed has no bearing on the 
reasonableness of the notice afforded by that decision.  See 
Adams v. Shinseki , 568 F.3d 956, 964 (Fed. Cir. 2009).  

The record in this case shows the Veteran was provided adequate 
notice as to the service connection determinations made as a 
result of his original claim and his appellate rights by 
correspondence dated February 26, 1971.  There is no evidence of 
a timely appeal from the initial service connection 
determination.

The Board finds there is no evidence of any earlier unadjudicated 
formal or informal claim as to the issue on appeal and no 
indication that entitlement to service connection for depression 
arose on any earlier date.  Further, the mere presence of a 
disability does not establish intent on the part of a veteran to 
seek service connection for that condition.  KL v. Brown, 5 Vet. 
App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  Therefore, the claim for entitlement to an earlier 
effective date for the award of service connection for depression 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.


ORDER

Entitlement to an effective date earlier than October 16, 1990, 
for the award of service connection for depression is denied.


REMAND

A review of the record reveals that in accordance with the 
Court's 2000 order the Board remanded the Veteran's case for 
additional development in July 2001, November 2004, and April 
2007.  The Board notes that the medical evidence of record 
includes contradictory medical opinions as to the date of onset 
and specific etiology for the Veteran's problems with employment.  
In a May 2004 determination the acting director of VA's 
Compensation and Pension Service found that the evidence did not 
indicate that the Veteran's service-connected physical 
disabilities interfered with his ability to obtain gainful 
employment.  In a June 2006 determination the director of VA's 
Compensation and Pension Service found that the evidence prior to 
June 2003 did not demonstrate an exceptional or unusual 
disability picture showing marked interference with employability 
due to the Veteran's service-connected G6PD deficiency disability 
or duodenal ulcer disability and that TDIU was primarily 
predicated on his depressive disorder.  Pertinent medical 
evidence providing contradictory medical opinions as to the 
Veteran's occupational impairment due to his service-connected 
G6PD deficiency disability was added to the appellate record 
subsequent to the last determination of the director of VA's 
Compensation and Pension Service.  

It is significant to note that the Court has held that the Board 
is precluded, in the first instance, from addressing the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 3.321, 
but that once the Board properly refers an extraschedular rating 
issue for review the appellant may continue to appeal the 
extraschedular rating aspect of this claim.  See Floyd v. Brown, 
9 Vet. App. 88, 96-97 (1996).  The Court has also held that the 
RO is not the exclusive entity for performing the fact finding 
necessary to assess the claimant's level of disability and 
symptomatology and the adequacy of the rating schedule given that 
the regulation expressly provides for the RO to seek an advisory 
opinion on these matters.  Anderson v. Shinseki, 22 Vet. App. 
423, 427-428 (2009) (citing 38 C.F.R. § 3.321(c) which states 
that "[c]ases in which application of the schedule is not 
understood or the propriety of an extra[ ]schedular rating is 
questionable may be submitted to [the] Central Office for 
advisory opinion.").  

In this case, the record as to the Veteran's work history and 
employability includes inconsistent evidence and additional 
pertinent evidence submitted subsequent to the director of VA's 
Compensation and Pension Service having provided a determination 
as to the matters on appeal.  The Board further finds that recent 
statements indicating that the Veteran was unable to maintain or 
secure gainful employment since active service are inconsistent 
with the other evidence of record.  It is significant to note 
that in association with a VA examination in October 1990 the 
Veteran reported that he was self-employed as a consultant from 
1973 to 1980 and that he was self-employed in an office machine 
repair business from May 1986 to November 1989.  An August 1984 
VA treatment record noted the Veteran reported he had a "high 
tension job," but no additional details as to his job were 
provided.  In an April 1995 report of social and industrial 
history the Veteran stated he had operated his own office machine 
repair business from 1985 until he lost a major contract in 1990.  

Although in May 2001 the Veteran provided an August 2000 Social 
Security Statement indicating that he had little or no taxed 
Social Security earnings for the years after 1969, this report is 
not considered to be representative nor inclusive of any other 
income the Veteran may have received during these years.  The 
Board finds the Veteran's declaration in May 2001 as to his 
business activities and his assertion that his employment was 
marginal are inconsistent with his previous reports of having had 
a major business contract until 1990.  

A January 2004 VA examination report indicates his office machine 
repair business went through bankruptcy in 1990; however, there 
is very limited information as to any of the Veteran's business 
activities since 1969 in the current record.  The Veteran has not 
identified the name of his business activities and has provided 
no specific information as to the major contract he reported he 
lost during previous VA examinations.  There is no indication as 
to whether his various business interests were sole 
proprietorships or some other form of business entity and there 
is no indication as to how the Veteran was able to maintain a 
home and the equipment necessary for his business during those 
years when he appears to have earned no taxable Social Security 
income.  

The Veteran should be requested to provide additional information 
in support of his claims.  He should be informed that the reports 
associated with his business bankruptcy in approximately 1990, 
the income tax returns associated with his business activities 
prior to 1990, the details about his business contracts prior to 
1990, and any financial information reports produced as a result 
of his divorce in 2002 may be helpful in substantiating his 
claims.  Therefore, the Board finds additional development is 
required for an adequate determination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide additional information in support 
of his claims.  He should be informed that 
he may submit additional evidence for 
consideration and that the reports 
associated with his business bankruptcy in 
approximately 1990, the income tax returns 
associated with his business activities 
prior to 1990, the details about his 
business contracts prior to 1990, and any 
financial information reports produced as 
a result of his divorce in 2002 may be 
helpful in substantiating his claims.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  The RO should 
review the evidence of record and, if 
necessary, make determinations as to the 
credibility of specific documents and 
opinions.  A determination should then be 
made as to whether the evidence of record 
warrants an additional referral to the 
director of the Compensation and Pension 
Service for consideration of an 
extraschedular rating or if an advisory 
opinion under 38 C.F.R. § 3.321(c) is 
warranted.  If any benefit sought remains 
denied after such determinations or 
referrals, the Veteran and his attorney 
should be furnished a supplemental 
statement of the case and should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



